FRIEDMAN, JUDGE,
concurring.
I concur in the result reached by the majority; however, I write separately because although the majority agrees with Robinson that a part-time district attorney is entitled to the same salary increases as other county officials under the clear and unambiguous language of Section 10.1 of the Act,1 (majority op. at 654), the majority appears to base its decision on legislative intent rather than the plain meaning of the statutory language.
Unlike the majority, I do not believe that an extensive consideration of legislative intent is necessary here. To the contrary, I believe that there are no interpretation problems to be reconciled in this case and that a determination can be made here merely by looking at the plain language of Section 10.1 of the Act, 16 P.S. § 11011-10.1.2
Section 10.1 of the Act, 16 P.S. § 11011-10.1, provides, in pertinent part, as follows:
(a) From and after the effective date of this section, the county commissioners shall have the power to fix the salary of all county officers governed by the provisions of this act.
(b) Salaries for all county officers governed by the provisions of this act shall be fixed by the county commissioners in the following manner:
[[Image here]]
(c) The county commissioners shall not reduce the salary of any county officer below the amount set forth in this act.
[[Image here]]
*656(e) Any salary increase shall be on a percentage basis and applied equally to all county officials....
Quite clearly, Section 10.1(a) of the Act, 16 P.S. § HOll-lO.l(a), gives the county commissioners power to fix the salary of “all county officers governed by the provisions of this act”. Because the district attorney is a county officer governed by the provisions of the act, the county commissioners have the power to fix the salary for the office.
Section 10.1(c) of the Act, 16 P.S. § 11011-10.1(e), however, states that the county commissioners “shall not reduce the salary of any county officer below the amount set forth in this act.” In other words, the salaries established in the Act are minimum salaries. Thus, the minimum salary for a part-time district attorney in a seventh class county “shall be forty per cent of the annual salary payable to the judge of the court of common pleas.” Section 5 of the Act, 16 P.S. § 11011-5. Obviously, if the legislature increases the salary of a common pleas court judge, the county commissioners would have to raise the salary of the district attorney to comply with Sections 5 and 10.1(c) of the Act.
In addition, Section 10.1(e) of the Act, 16 P.S. § HOll-lO.l(e) (emphasis added), provides that “[a]ny salary increase shall be on a percentage basis and applied equally to all county officials”. Thus, if the county commissioners increase the district attorney’s salary to comply with Sections 5 and 10.1(c) of the Act, the county commissioners must also raise the salaries of other county officials by the same percentage. Moreover, if the county commissioners choose to increase the salaries of county officials for any other reason, they must raise the district attorney’s salary.3
Because the clear and unambiguous language of Section 10.1 of the Act indicates that Robinson is entitled to a minimum salary of 40% of the amount paid to a common pleas judge and is also entitled to any salary increase given to other county officials, I would affirm the decision of the trial court on these grounds without delving into legislative intent.

. Act of November 1, 1971, P.L. 495, added by the Act of November 1, 1979, P.L. 246, as amended, (the Act), 16 P.S. § 11011-10.1.


. Section 1921 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1921 (emphasis added), states in pertinent part:
(a).... Every statute shall be construed, if possible, to give effect to all its provisions.
(b) When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.
(c) When the words of the statute are not explicit, the intention of the General Assembly may be ascertained....


. I note that Article 3, Section 27 of the Pennsylvania Constitution prohibits public officers from receiving salary increases during a term of office.